PER CURIAM.
Having carefully reviewed the record and the briefs of the parties, we conclude that Appellant has failed to demonstrate any abuse of discretion in the entry of the order under review. If Appellant’s income has decreased significantly after the entry of the trial court’s order in July 1992 from that shown for the period January to November 1991, Appellant may apply to the trial court for modification of the child support award based on a substantial change of circumstances.
AFFIRMED.
SMITH, ZEHMER and ALLEN, JJ., concur.